DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 10/05/2021.  As directed by the amendment: claims 1, 9 and 13 have been amended, claim 16 has been cancelled, no new claims have been added and claims 19-21 remain withdrawn from consideration as being drawn to a non-elected species/invention. Thus, claims 1, 2, 4, 5, 9-13, 15, 17 and 18 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 9-13, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, on line 28, recites the limitation of “the proximal screw”; there is insufficient antecede basis for this limitation.  Furthermore, the 5th to last line of the claim recites the limitation of “a proximal screw”; is this proximal screw the same as the one set forth on line 28 or a different one/structure.  For the purpose of examination, as can be gleaned from the originally filed discourse, it shall be assumed that the “proximal screw” set forth on line 28 and the 5th to last line are the same structure; and in order to overcome the rejection, it is suggested the parameter set forth on lines 27-30 be moved to be between the 3rd to last and second to last lines. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9-13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,821,298) in view of Gotfried (US PG Pub. 2016/0184099) in view of Blain et al. (US PG Pub. 2015/0190242), hereinafter Blain, and Gray et al. (US PG Pub. 2014/0277471), hereinafter Gray.
Regarding claim 1, Jackson discloses an open wedge implant (301), illustrated in Figures 18-24, comprising a wedge body (302) comprising a first expandable portion (310), a second expandable portion (311) connected to the first expandable portion (310) by way of an intervening distal attachment (312), wherein the first and second expandable portions (310 & 311, respectively) are separated by a gap (313) configured to allow movement of the first and second expandable portions during adjustment of the open wedge implant, illustrated in Figures 23 and 24 (Column 12, Lines 30-32); a proximal opening (PO) within the wedge body (302) such that the wedge body is tapered along a length and is configured such that a cross-section at a proximal end (CPE) is larger than at a distal end (CDE) of the wedge body, illustrated in Figure 24 and modified figure 24, below; the first and second expandable portions respectively (310, 311) comprise a first face (314) and a second face (315), wherein the first face (314) and the second face (315) are roughened and comprise one or more surface features (321) that span the entirety of the first and second faces (314 & 315), wherein the first and second faces (314 & 315) are configured for contacting bone portions exposed during an osteotomy, illustrated in Figures In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113; thus, in the instant case, the device of Jackson meets the structural limitation of the first and second faces (314 & 315) being roughened and comprising one or more surface features 321, which are capable of performing the intended function of contacting/attaching to bone, thereby meeting the claimed limitation); wherein each of the first and second expandable portions comprising proximal and distal windows (30/220/426), illustrated in Figures 1, 3, 4, 15-17, 25 and 27 (Column 6, Lines 28-30; Column 10, Lines 49-51 & Column 12, Lines 66-67), the windows allow for bone growth therebetween and through the device, in order to aid in the fusion of the vertebral bodies adjacent to the implantable device (Column 7, Lines 2-5 & Column 9, Lines 8-11), and though it is not specifically disclosed that there are a pair/two distal windows, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step, in fact it is noted that the originally filed specification of the current application at hand states that the number and shape of the windows doesn't have to be limited to what is illustrated in Figures 10-11 (which illustrates one proximal and two/a pair of distal windows), “but rather any number and shape of the windows and openings may be incorporated into the open wedge implant 240 without limitation” ([0039], Last 4 Lines of the originally filed specification of the current application at In re Japikse, 86 USPQ 70; an expander (303) configured to separate the first and second expandable portions so as to increase a proximal thickness and a wedge angle of the wedge body, a distal end, of the expander, comprising a flat portion (344) configured to contact a distal surface (DS) of the proximal opening (PO), illustrated in Figures 18, 20, 22-24 and modified figures 20 and 24, below, wherein the proximal opening (PO) comprises a first bevel (332) in the first expandable portion (310) and a second bevel (333) in the second expandable portion (311) which are configured to contact a first taper (341) and a second taper (342) in the expander (303), illustrated in Figures 18, 20, 22-24 and modified figure 24, below (Column 11, Line 61 – Column 12, Line 4); a distal channel (DC) configured to facilitate deflection of the first and second expandable portions (310 & 311), such that a uniform wedge angle is maintained along a longitudinal dimension of the wedge implant, illustrated in Figures 18, 24 and modified figure 24, below (Column 11, Lines 51-55); and a proximal screw (304) disposed on a proximal end of the wedge body, configured to move the expander within the wedge body, whereby a wedge angle of the open wedge implant is adjustable by way of turning the proximal screw (304), illustrated in Figures 18-24 (Column 11, Line 60 - Column 12, Line 10 & Column 12, Lines 25-39); wherein the expander (303) comprises a recess (351) configured to 

    PNG
    media_image1.png
    429
    722
    media_image1.png
    Greyscale


	In view of the teachings of Gotfried, Blain and Gray, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the proximal end of the wedge body, of Jackson, to be wider than the distal end (the shape taught by Gotfried), since a change in form/shape, i.e. from an overall rectangular shape to an overall trapezoidal shape, is generally recognized as being within the level of ordinary skill in the art; and for the wedge body to comprise a thermoplastic polymer (as taught by Blain), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use; and further for the implant to comprise a wedge angle of approximately 7 degrees (as taught by Gray – it is noted that the 8 degrees taught by Gray can clearly be considered to equate to “approximately 7 degrees” as set forth in the claim) in an initial configuration, since this amounts a mere change in shape/form which is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04 & 2144.07).
Regarding claim 2, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, and inasmuch as only the final device/apparatus bears patentable weight, not the intended use, Jackson in view of Gotfried and Blain disclose all the structural limitations as set forth in the claims of the final open wedge implant, and would be capable of being (i.e. has the physical structure to be able to be) used to perform osteotomies in the feet, and therefore anticipates this claim.
Regarding claim 4, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the first face (314) and the second face (315) comprise surfaces with apertures (320) of the open wedge implant that are configured for contacting bone portions exposed during an osteotomy and allowing new bone to grow through, illustrated in Figure 18 (Jackson: Column 11, Lines 55-60).
Regarding claim 5, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second expandable portions (310, 311), and the distal attachment (312) comprise a single component of material, illustrated in Figure 18 (Jackson: Column 11, Lines 51-54).
Regarding claims 9-11, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches tightening the proximal screw (304) draws the expander (303) distally into the wedge body, thereby changing the open wedge implant from the initial configuration characterized by a narrow proximal thickness and a small wedge angle of the open wedge implant, illustrated in Figure 23, to an expanded configuration characterized by a proximal thickness larger than the narrow proximal thickness of the initial configuration, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 12, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 9, wherein Jackson further teaches the distal attachment (312) biases the wedge body (302) in the initial configuration, thereby maintaining an assembled state of the open wedge implant, illustrated in Figures 18, 20 and 23 (Jackson: Column 11, Line 47 – Column 12, Line 10).
Regarding claim 13, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the proximal opening (PO) is configured to receive the expander (303), illustrate in Figures 18, 20, 23, 24 and modified figure 24, above, such that the first and second expandable portions increasingly separate as the expander is drawn distally into the proximal opening, illustrated in Figure 24 (Jackson: Column 12, Lines 27-39).
Regarding claim 15, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the first and second tapers (341, 342) give the expander a distally tapering thickness suitable for separating the first and second expandable portions, illustrated in Figures 18, 20, 22-24 and modified figure 24, above (Jackson: Column 11, Line 61 – Column 12, Line 4).
Regarding claim 17, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the expander (303) comprises a countersink (351) configured to retain a head portion (352) of the proximal screw (304), illustrated in Figures 18 and 20, allowing free rotation of the screw and preventing the expander from becoming disengaged from the screw, the countersink comprising a depth such that the head portion is positioned substantially entirely within the body of the expander and remains 
Regarding claim 18, Jackson in view of Gotfried, Blain and Gray disclose the open wedge implant of claim 1, wherein Jackson further teaches the proximal screw (304) comprises a proximal socket (355) configured to facilitate engaging and rotating the proximal screw by way of a driver, illustrated in Figure 18 (Jackson: Column 12, Lines 8-10).

Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive.  Applicant argues that the newly added parameters of “wherein the expander comprises a recess configured to loosely retain a smooth portion of the proximal screw, the recess allowing free rotation of the smooth portion while a threaded portion of the proximal screw is rotatably engaged within a threaded channel disposed between the first and second expandable portions” and “wherein an initial configuration of the open wedge implant comprises a wedge angle of approximately 7 degrees” are not taught by the prior art of Jackson, Gotfried and Blain.  Regarding the first parameter mentioned above, Examiner respectfully disagrees with Applicant’s assertion.  As detailed above in the rejection section, Jackson clearly teaches the expander (303) comprising a recess (351) configured to loosely retain a smooth portion (352) of the proximal screw (304), the recess allowing free rotation of the smooth portion while a threaded portion (354) of the proximal screw is rotatably engaged within a threaded channel (322) disposed between the first and second expandable portions (310, 311), illustrated in Figures 18 and 20 (Jackson: Column 12, Lines 1-10).  Furthermore, Applicant’s argument regarding the second parameter mentioned above has been considered, but is moot because in response to the newly added second parameter (i.e. “wherein an initial configuration of the open .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/DINAH BARIA/Primary Examiner, Art Unit 3774